DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention of Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021.

Response to Amendment

	In response to the Amendment received on 10/05/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the amendment of claim 4, therefore the restriction requirement is now Group I claims 1-4 and 7-14 and Group II (original Group III) claims 18-22.   

Allowable Subject Matter

Claims 1-4 and 7-17 are allowed.
he prior art, alone or in combination, fails to set forth a method for preparing a polymer comprising the steps of irradiating a mixture of a compound of defined by Formula (I) which is required to comprise at least one halogen atom and a solvent which is without any hydrogen atoms.  The prior art, sets forth methods of polymerizing halogenated thiophene compounds via the use of Bronstead acids in solvents comprising hydrogen atoms.  The prior art sets forth solid state polymerization of halogenated thiophenes, wherein solid state is done without any solvents.  The prior art sets forth the synthesis of Thiophene-Diketopyrrolopyrrole Polymers using halogenated thiophene monomers non-chlorinated solvents using thermal methods—see Mathews.  Bahry sets forth Radiation-induced polymerization of 3-hexylthiophene in oxygen-free and oxygen-saturated dichloromethane solvent, however, fails to set forth the use of halogenated thiophene starting materials.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions

This application is in condition for allowance except for the presence of claims 18-22 directed to invention non-elected without traverse.  Accordingly, claims 18-22 been cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please delete non-elected claims 18-22.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



/SMC/